Case: 2:15-cv-02737-EAS-KAJ Doc #: 161 Filed: 11/28/18 Page: 1 of 3 PAGEID #: 20566



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 MIAMI VALLEY FAIR HOUSING CENTER,                   )
 INC., et al.,                                       )
                                                     ) Case No. 2:15-cv-02737
                Plaintiffs,                          )
                                                     )
              vs.                                    ) Judge Edmund A. Sargus, Jr.
                                                     ) Magistrate Judge Kimberly Jolson
 PREFERRED REAL ESTATE                               )
 INVESTMENTS, LLC, et al.,                           )
                                                     )
                Defendants.                          )
                                                     )

                                   JOINT STATUS REPORT

       Plaintiff Miami Valley Fair Housing Center, Inc. and Defendants Preferred Real Estate

Investments, Inc., Preferred Real Estate Investments, LLC, Preferred Real Estate Investments II,

LLC, Andover Park, LLC, Andover Park II, LLC, Taylor House, LLC, Palmer Square, LLC,

Clifton Park, LLC, and Alexander Square, LLC (collectively, “Parties”) hereby submit this Joint

Status Report to update the Court on their progress towards resolving this case pursuant to the

Court’s Order of Nov. 14, 2018 (Doc. 160).

       The Parties are still in the process of finalizing a settlement agreement that would fully

resolve this matter. The Parties hereby request that the Court stay the action until Dec. 5, 2018

to permit the Parties to finalize the documents, obtain signatures of all of the Parties, and submit

the appropriate documentation to the Court for approval.


Dated: November 28, 2018                      Respectfully submitted,

                                              /s/ Stephen M. Dane
                                              Stephen M. Dane (Ohio Bar No. 0013057)
                                              Reed Colfax (admitted pro hac vice)
                                              Megan Cacace (admitted pro hac vice)
Case: 2:15-cv-02737-EAS-KAJ Doc #: 161 Filed: 11/28/18 Page: 2 of 3 PAGEID #: 20567



                                      Laura Gaztambide-Arandes (admitted pro hac vice)
                                      Relman, Dane & Colfax, PLLC
                                      1225 19th Street, N.W., Suite 600
                                      Washington, D.C. 20036
                                      (202) 728-1888
                                      (202) 728-0848 (facsimile)
                                      sdane@relmanlaw.com
                                      rcolfax@relmanlaw.com
                                      mcacace@relmanlaw.com
                                      larandes@relmanlaw.com

                                      Attorneys for Plaintiffs

                                      /s/ Matthew Zeiger
                                      Matthew Zeiger (Ohio Bar No. 0075117)
                                      Zachary Sugarman
                                      ZEIGER, TIGGES & LITTLE LLP
                                      3500 Huntington Center
                                      41 S. High Street
                                      Columbus, OH 43215
                                      Telephone: (614) 365-9900
                                      Facsimile: (614) 365-7900
                                      zeigerm@litohio.com
                                      sugarman@litohio.com

                                      Counsel for Defendants




                                         2
Case: 2:15-cv-02737-EAS-KAJ Doc #: 161 Filed: 11/28/18 Page: 3 of 3 PAGEID #: 20568



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of November, 2018, a true and correct copy of the
foregoing Joint Status Report was filed via the CM/ECF system for the Southern District of Ohio
and served on the following counsel for Defendants via same:
 Matthew Zeiger
 Zachary Sugarman
 ZEIGER, TIGGES & LITTLE LLP
 3500 Huntington Center
 41 S. High Street
 Columbus, OH 43215
 Telephone: (614) 365-9900
 Facsimile: (614) 365-7900
 little@litohio.com
 zeigerm@litohio.com
 sugarman@litohio.com

 Counsel for Defendants


                                                   /s/ Laura Gaztambide-Arandes
                                                   Laura Gaztambide-Arandes




                                              3
